Citation Nr: 1311611	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  05-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for patellofemoral syndrome in the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This matter is on appeal from a September 2004, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal is currently with the RO in Chicago, Illinois.   

The Veteran's claim was previously denied by the Board in October 2010.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in July 2011 and remanded the case for further development.  In accordance with the Court's instructions, the claim was remanded by the Board in March 2012, and is now ready for further appellate review. 


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's right knee disability was characterized by slight limitation of flexion and full extension, with some pain in motion; flexion limited to 45 degrees, limitation of extension to 10 degrees, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, or pain causing limitation of motion to a compensable degree was not shown. 

2.  For the period on appeal, the Veteran right knee disability was observed to be stable and without injury to the semilunar cartilage.  
 

CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating, but no more, for patellofemoral syndrome in the right knee based on painful limitation of motion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5260 (2012).

2. The criteria for a separate compensable rating for patellofemoral syndrome in the right knee based on instability or injury to the semilunar cartilage have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
Rather, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim. 

VA examinations with respect to the issue on appeal were also obtained in August 2004 and October 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained in this case, particularly the October 2012 examination, are more than adequate, they are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  

Although the Veteran complained at his most recent VA examination in October 2012 of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain would be too short to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, this appeal was remanded in March 2012 for further development, and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Specifically, as is relevant here, the RO was instructed to acquire any additional treatment records that may be relevant to this case, and to afford the Veteran a VA examination to evaluate the nature and extent of his right knee disability.  

In response, the Veteran was sent a letter in Mach 2012 asking him to provide any additional information regarding treatment he has received.  Although the Veteran did submit a statement in October 2012, he did not mention any additional treatment that he had received.  He was also provided a new VA examination in October 2012, which the Board finds adequate for evaluation purposes.  After the completion of this development, the claim was readjudicated and the Veteran was sent a supplemental statement of the case in November 2012. 

Thus, the Board finds that the Remand directives were substantially complied with and, as such, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2012).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97. For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2004 rating decision, the Veteran was granted service connection for patellofemoral syndrome and tendonitis in the right knee with a noncompensable disability rating.  He disagrees with the assigned rating, asserting that pain and impact on his daily functioning were not properly considered.  
His right knee is currently characterized by analogy under 38 C.F.R. § 4.71a, DC 5024 (addressing tenosynovitis). See 38 C.F.R. § 4.20 (2012) (a disability will be rated by analogy to a closely related disease or injury which addresses not only the functions affected, but the anatomical localization and symptomatology).  

Disabilities characterized under this diagnostic code are to be rated based on limitation of motion in the same manner as they would be for degenerative arthritis.  Accordingly, in order to warrant a compensable rating for a knee disability based on limitation of motion, the evidence must show: 
* flexion limited to 45 degrees (10 percent under DC 5260); 
* limitation of extension to 10 degrees (a separate 10 percent rating under DC 5261); or 
* favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 
The normal ranges of motion of the knee include flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. § 4.71, Plate II (2012).

In the alternative, with limitation of motion that is noncompensable, a 10 percent rating is for application for any major joint, or group of joints, given objective evidence of swelling, muscle spasm or evidence of painful motion.  See id., DC 5003 (2012).

Before addressing any clinically observed limitation of motion, the Board concludes at the outset that a 10 percent rating is warranted based on the Veteran's impairment due to pain.  Specifically, when the Court vacated the Board's prior decision in October 2010, particular attention was directed toward the appropriate application of 38 C.F.R. § 4.59.  The Joint Motion for Remand (JMR) stated that "VA has interpreted 38 C.F.R. § 4.59 to apply to objective painful motion without actual limitation of motion or loss of motion that is non-compensable." Citing VBA Fast Letter 04-22 (October 1, 2004).  It is the JMR's contention that the term "joint or periarticular pathology," as is stated in the Fast Letter, "must be interpreted to include other forms of joint disease or injury," presumably other than arthritis.  The Court has more recently explicitly endorsed this interpretation.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based on pain.  

Here, the Veteran has routinely complained of pain of a constant and severe level.  For example, in an April 2012 statement, he stated that he experiences loss of balance when walking down stairs and, when driving long distances, he has to adjust his position constantly because of the pain.  He also stated that his knee feels "weak" every day and the pain remains constant on the top and sides of the knee.  Accordingly, under Burton, a 10 percent rating is warranted based on pain even before considering whether there is actual limitation of motion.   

Next, the Board must next consider whether a compensable rating (or higher) is warranted on actual observed limitation of motion.  It should be noted here that VBA Fast Letter 04-22 also makes clear that "only one compensable evaluation would be warranted under either diagnostic code 5260 or 5261" when there is noncompensable limitation of motion.  As such, if any limitation of motion is shown to a compensable level or greater, this rating will be combined, and not added to, his current 10 percent rating.  

After a review of the pertinent evidence, the Board determines that a compensable rating is not warranted based on observed limitation of motion.  Specifically, the only two occasions where the Veteran's range of motion was measured in a way that is adequate for VA purposes was during VA examinations he underwent in August 2004 and October 2012.  In August 2004, he stated that he experienced constant knee pain no matter what he was doing.  While he rated his typical pain as 7 out of 10, flare-ups made the condition more painful.  

Upon examination, the Veteran's right knee was observed to be without edema, warmth or erythremia, although there was point tenderness over the inferior patellar tendon, and he walked with a slightly antalgic gait.  However, in range of motion testing, he exhibited 125 degrees of flexion and 0 degrees of extension.  On this occasion, there was no observation of how much additional limitation there was due to pain.  

At his most recent VA examination in October 2012, the Veteran stated that he experienced right knee pain when involved in physical training, and he again stated that he uses a brace.  However, his range of motion was again only limited to 120 degrees of flexion and his extension was a normal 0 degrees.  Significantly, and contrary to the Veteran's statements, there was no objective evidence of painful motion.  Moreover, there was no diminishment in range of motion after repetitive movements.  Therefore, a compensable rating is not warranted on this basis.  
Additionally, as a measureable range of motion in the right knee has been evident throughout the course of the appeal, there is no basis for a compensable rating based on ankylosis.  Moreover, since the Board has already concluded that a compensable rating is warranted under 38 C.F.R. § 4.59 for painful motion, consideration of whether a separate 10 percent rating is warranted under DC 5003 for noncompensable limitation of motion which is painful is no longer necessary, as this would be compensating the Veteran twice for the same symptoms, in violation of 38 C.F.R. § 4.14.

In considering the appropriate rating under the pertinent diagnostic codes, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness on the observed range of motion.   38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, such limitation has not been shown.  Although he has routinely complained of pain of a constant and severe level, the VA examiner in October 2012 also noted that there was no additional limitation due to pain, nor was there any additional limitation after repetitive motion.  Although the range of flexion was less than normal (120 as opposed to 140 degrees), his range of flexion was also only 120 degrees in the left knee, which knee is not service connected.   While the August 2004 VA examiner's findings were not as thorough, they were substantially the same as the symptoms noted later on.  Therefore, despite his complaints of pain, the Board determines that such pain has not resulted in limitation of motion to a compensable level.  

Next, the Board considers whether a separate compensable rating is warranted based on instability.  In order to warrant a separate rating for this type of disorder, the evidence must show one of the following: 
* removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259) 
* dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms). 
See 38 C.F.R. § 4.71a.

Based on the evidence of record, a separate evaluation based on instability or injury to the semilunar cartilage is not warranted.  In this regard, the Veteran stated in October 2012 that his knee sometimes gives way, and he has to be careful that he does not fall, and he wears a brace that provides only some help.  However, there has never been any clinical indication of injury to the semilunar cartilage or any sort of instability. 

For example, at his VA examination in August 2004, both the Lachman and McMurray's tests were negative, and the Veteran's knee was also stable to varus or valgus stress without any evidence of pain or joint line tenderness.  There was no indication or stated history of an injury to the semilunar cartilage.  Similarly, at his most recent VA examination in October 2012, there was no tenderness or pain upon palpation, and stability testing was normal in any direction.  Moreover, there was no history of recurrent patellar subluxation or dislocation, nor was there any history of any meniscal disorders.  Therefore, a separate rating based on injury to the semilunar cartilage or any sort of instability is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his right knee disability is worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board has considered his statements, as was discussed above, and have weighed their probative value against the other evidence of record.  

However, the Veteran is not competent to identify the specific level of disability of his right knee according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has been able to apply the Veteran's right knee symptoms to the appropriate criteria and there is no indication that any of his symptoms have been unaccounted for.  Although the Veteran has complained of pain, this is a factor that is expressly included when rating musculoskeletal disabilities.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Consequently, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, based on the Veteran's stated symptoms, the Board determines that a 10 percent rating, but no more, is warranted based on painful limitation of motion in the right knee, and the appeal is granted to this extent.  However, a separate rating based on instability or injury to the semilunar cartilage is not warranted and the remainder of the appeal is denied.  


ORDER

An initial 10 percent rating, but no more, for patellofemoral syndrome in the right knee based on painful limitation of motion is granted, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


